Citation Nr: 0513749	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss, to include whether a reduction from 10 percent to 
noncompensable was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955 and from December 1955 to June 1982.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 2001.  That decision, in pertinent part, 
denied the veteran's claim of entitlement to a rating greater 
than 10 percent for bilateral hearing loss, and reduced the 
rating assigned to noncompensable.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran filed a claim for increased ratings of his 
service-connected disabilities and service connection for 
post-traumatic stress disorder (PTSD) on June 28, 2000. 

3.  The effective date of service connection for the 
veteran's PTSD is June 28, 2000, entitling the veteran to a 
combined disability rating of 80 percent.

4.  The evidence first showed improvement in the veteran's 
bilateral hearing loss November 21, 2000.

5.  A proposed rating decision was not provided to the 
veteran prior to the March 2001 rating decision that reduced 
the disability rating assigned to his service-connected 
bilateral hearing loss from 10 percent to noncompensable.

6.  The veteran's bilateral hearing loss is manifested by 
Level VI hearing acuity in his left ear and level I hearing 
acuity in his right ear.


CONCLUSIONS OF LAW

1.  The reduction of the 10 percent disability evaluation for 
bilateral hearing loss was improper; therefore, the 10 
percent disability evaluation is reinstated. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.103, 3.105, 3.344, 4.1, 4.7, 4.10, 4.25, 4.85, 4.86 
(2004).

2.  The criteria for an evaluation greater than 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

The veteran asserts that the rating assigned his bilateral 
hearing loss was incorrectly reduced from 10 percent 
disabling to noncompensable, effective June 28, 2000, in a 
rating decision dated in March 2001.  The Board agrees and 
finds the evidence supports the restoration of the veteran's 
10 percent disability rating for bilateral hearing loss.

In a July 1993 rating decision, the veteran was granted 
service connection for bilateral hearing loss with a 10 
percent disability rating effective March 18, 1993.  As of 
April 1996, the veteran had a combined disability rating of 
70 percent, with application of the bilateral factor, based 
upon the following service-connected disabilities:  
hypertensive cardiovascular disease, 30 percent; shell 
fragment wound with retained foreign body and traumatic 
arthritis of the left knee, 20 percent; shell fragment wound 
with retained foreign body and traumatic arthritis of the 
right knee, 10 percent; right bilateral plexus injury, 10 
percent; tinnitus, 10 percent; and bilateral hearing loss 10 
percent.

On June 28, 2000, the RO received a claim from the veteran 
for entitlement to increased disability ratings and to reopen 
a claim of service connection for PTSD.  

The veteran underwent a series of VA examinations including 
an audiological evaluation on November 21, 2000.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
65
65
54
LEFT
25
80
80
85
68

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second. The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness. VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test. The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test. The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss. 
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. See 38 C.F.R. 
§ 4.86(a). The provisions of 38 C.F.R. § 4.86(b) provide that 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.

Results of the November 2000 VA examination indicated the 
veteran was no longer entitled to a 10 percent disability 
rating for bilateral hearing loss.  Based on the examination 
findings, 38 C.F.R. § 4.85 Table VIa (2004) provides a roman 
numeral V for the left ear based on its puretone threshold 
average.  This roman numeral is increased to VI because of 
the special considerations of 38 C.F.R. § 4.86(b).  From 
38 C.F.R. § 4.8 Table VI, a roman numeral I is determined for 
the right ear.  Thus, the left ear is considered the poorer 
ear for 38 C.F.R. § 4.85's Table VII.  A zero percent 
evaluation is derived from Table VII of 38 § C.F.R. 4.85 by 
intersecting row I, the better ear, with column VI, the 
poorer ear.   

In March 2001, the RO issued a rating decision that addressed 
a variety of issues.  First, service connection for PTSD was 
established and a 30 percent disability rating was assigned, 
effective June 28, 2000, the date of the veteran's claim.  
The veteran's left knee shell fragment wound was re-evaluated 
from 20 percent disabling to two separate 10 percent ratings.  
Importantly, the veteran's bilateral hearing loss was reduced 
to noncompensable effective June 28, 2000.  Based upon these 
effective dates, the veteran retained his 70 percent combined 
disability rating.  

Because the level of compensation did not change, the veteran 
was not issued a proposed rating decision in compliance with 
38 C.F.R. § 3.105(e).  That section requires that:
where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, a rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons. The 
beneficiary will be notified at his or 
her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level. Unless otherwise 
provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will 
be reduced or discontinued effective the 
last day of the month in which a 60-day 
period from the date of notice to the 
beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2004).

The Board notes that the effective date assigned the 
reduction of the veteran's bilateral hearing loss was 
incorrect.  Pursuant to 38 C.F.R. § 3.500 (2004) the 
effective date of a rating 

which results in the reduction or 
discontinuance of an award will be in 
accordance with the facts found except as 
provided in § 3.105.  The effective date 
of reduction or discontinuance of an 
award of pension, compensation, or 
dependency and indemnity compensation for 
a payee or dependent will be the earliest 
of the dates stated in these paragraphs 
unless otherwise provided.  Where an 
award is reduced, the reduced rate will 
be effective the day following the date 
of discontinuance of the greater benefit.  
38 C.F.R. § 3.500 (2004).

The Board finds that the earliest date the facts showed the 
veteran's bilateral hearing loss was no longer productive of 
compensable disability was November 21, 2000.  The effective 
date of reduction would therefore have properly been November 
22, 2000, rather than June 28, 2000, the date of the 
veteran's filing a claim for an increased rating for his 
bilateral hearing loss.  Had the examination resulted in an 
increased rating rather than a reduction, a date of June 28, 
2000, would have been proper for an increase pursuant to 
38 C.F.R. § 3.400(o)(2) (2004).  That provision entitles a 
veteran to an effective date calculated as the date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date otherwise, the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004)

With the recalculated potential effective date of the 
reduction the veteran should have been in receipt of an 80 
percent combined disability rating under 38 C.F.R. § 4.25 
from June 28, 2000 with the additional 30 percent disability 
rating for PTSD added.  Because the reduction of the rating 
of the veteran's bilateral hearing loss as of November 22, 
2000, does result in the reduction of compensation from 80 
percent to 70 percent, the requirements to issue a proposed 
rating decision under 38 C.F.R. § 3.105(e) attach to the 
reduction in evaluation.

Accordingly, the issue on appeal is granted.  Until the VA 
complies with the due process requirements of 38 C.F.R. 
§ 3.105(e), the 10 percent disability rating is restored.  

The Court has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, although this decision restores the 10 
percent disability rating erroneously reduced in the March 
2001 rating decision, the Board must also address entitlement 
to a rating greater than 10 percent.

The Board finds the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating greater than 
10 percent for his service-connected bilateral hearing loss.  
As noted above, the November 2000 VA audiological examination 
demonstrated hearing acuity that would be rated 
noncompensably under 38 C.F.R. § 4.85 DC 6100 and 4.86 
(2004).  Further testing in November 2002 confirmed the 
results of the November 2000 tests.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
65
65
54
LEFT
30
80
80
85
69

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 82 percent in the left ear.  
Table VIa under 38 C.F.R. § 4.85 provides a roman numeral V 
for the left ear based on its puretone threshold average, 
which is increased to VI because of the special 
considerations of 38 C.F.R. § 4.86(b).  From Table VI of 
38 C.F.R. 4.85, roman numeral I is determined for the right 
ear.  Thus, the left ear is considered the poorer ear for 
38 C.F.R. § 4.85's Table VII.  A zero percent evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I, the better ear, with column VI, the poorer ear.  These 
levels of hearing acuity do not satisfy the criteria for a 
compensable evaluation under 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2004).  

In sum, the preponderance of the evidence is against the 
claim for a rating greater than 10 percent for bilateral 
hearing loss.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001), 38 C.F.R. § 4.3 (2004).


ORDER

The claim of entitlement to restoration of a 10 percent 
disability rating for bilateral hearing loss is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.

The claim of entitlement to a rating greater than 10 percent 
for bilateral hearing loss is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


